internal_revenue_service appeals_office date apr o release date a b c legend a b c d e dear department of the treasury employer_identification_number d person to contact employee id number tel fax in re eo revocation tax period s ended uil we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements the paragraph s check below indicate s our decision your exemption from federal_income_tax under section _501 c ___ code is of the internal revenue - - confirmed modified a new determination_letter is enclosed _ denied or xj revoked you are required to file federal_income_tax returns on form_1120_ for tax years beginning on or after date you should file these returns within days from the date of this letter unless a request for extension of time is granted file the returns in accordance with their instructions and do not send them to this office you are not a private_foundation because you are described in code section s _ you have no liability for excise_taxes under irc you are an operating_foundation as described in code sec_4942 years your liability for excise_taxes under irc reported on your return s there is no change to your unrelated_business_income_tax liability as reported for the above for the above year s was properly for the above years your form s 990-t for the above vears are accepted as filed other you may direct questions about the decision to the appeals officer whose name and telephone number are shown above sincerely appeals team manager ce t i
